Case 3:21-cv-00011-DCG Document1 Filed 01/19/21 Page 1of13
JUDGE DAVID GUADERRAMA

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS FILED
EL PASO DIVISION .

 

e021 JAN 19 pH 4: Lg
BRANDON CALLIER,
Plaintiff,

v. 19%, “| /
EP2iCVOO11L
THE LITIGATION PRACTICE GROUP, PC
a California professional corporation, DANIEL
MARCH, KEEPING CAPITAL, LLC, a Florida
Limited Liability Company d/b/a DEBT
DISSOLUTION, and DAVID KING

Defendants.

GR UG SGP WOR UG? GGA UG? GR GOD UO? WO? 6G? 6G? UG? GOD

 

PLAINTIFF’S ORIGINAL COMPLAINT

PARTIES

1. The Plaintiff is BRANDON CALLIER, a natural person, resident of the Western District of Texas,
and was present in Texas for all calls, in this case in El Paso County, Texas.

2. Defendant THE LITIGATION PRACTICE GROUP, PC (“Litigation”) is a professional corporation
organized and existing under the laws of California and can be served via registered agent Magda L
Janicki, 110 SE 6" Street, Suite 1700, Fort Lauderdale Florida 33301.

3. Defendant DANIEL MARCH (“March”) is a natural person, resident of California, Managing
Shareholder of The Litigation Practice Group, PC and can be served at 100 Spectrum Center Drive,
Suite 900, Irvine, California 92618.

4. Defendant KEEPING CAPITAL LLC (“Keeping”) d/b/a Debt Dissolution is a Limited Liability

Company organized and existing under the laws of Florida and can be served via registered agent
Case 3:21-cv-00011-DCG Document1 Filed 01/19/21 Page 2 of 13

David King at 6445 Hollywood Boulevard, Sarasota, Florida, 34231.
. Defendant DAVID KING (“King”) is a natural person, resident of Florida, and a Director and
Officer of Keeping Capital, LLC and can be served at 6445 Hollywood Boulevard, Sarasota, Florida
34231.

JURISDICTION AND VENUE
. Jurisdiction. This Court has federal-question subject matter jurisdiction over Plaintiffs TCPA
claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal statute. Mims v. Arrow Fin.
Servs., LLC, 565 U.S. 368, 372 (2012). This Court has supplemental subject matter jurisdiction over
Plaintiff's claim arising under Texas Business and Commerce Code 305.053 because that claim
arises from the same nucleus of operative fact, i.c., Defendants’ telemarketing robocalls to Plaintiff;
adds little complexity to the case; and doesn’t seek money damages, so it is unlikely to predominate
over the TCPA claims.
. Personal Jurisdiction. This Court has general personal jurisdiction over the defendant because they
have repeatedly placed calls to Texas residents, and derive revenue from Texas residents, and they
sell goods and services to Texas residents, including the Plaintiff.
. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2) because a substantial
part of the events giving rise to the claims—the calls and sale of goods and services directed at
Texas residents, including the Plaintiff—occurred in this District and because the Plaintiff resides in
this District. Residing in the Western District of Texas when he received a substantial if not every
single call from the Defendants that are the subject matter of this lawsuit.
. This Court has venue over the defendants because the calls at issue were sent by or on behalf of the

above-named defendants to the Plaintiff, a Texas resident.
Case 3:21-cv-00011-DCG Document1 Filed 01/19/21 Page 3of13

THE TELEPHONE CONSUMER PROTECTION ACT

OF 1991, 47 U.S.C. § 227

10. In 1991, Congress enacted the TCPA to restrict the use of sophisticated telemarketing equipment that

11.

12.

13.

could target millions of consumers en masse. Congress found that these calls were not only a
nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate
commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N.
1968, 1969-71.

The TCPA makes it unlawful “to make any call (other than a call made for emergency purposes or
made with the prior express consent of the called party) using an automatic telephone dialing system
or an artificial or prerecorded voice ... to any telephone number assigned to a ... cellular telephone
service.” 47 U.S.C. § 227(b)(1)(A) (iii).

The TCPA makes it unlawful “to initiate any telephone call to any residential telephone line using an
artificial or prerecorded voice to deliver a message without the prior express consent of the called
party, unless the call is initiated for emergency purposes, is made solely pursuant to the collection of
a debt owed to or guaranteed by the United States, or is exempted by rule or order” of the Federal
Communication Commission (“FCC”). 47 U.S.C. § 227(b)(1)(B).

The TCPA provides a private cause of action to persons who receive calls in violation of § 227(b).

47 U.S.C. § 227(b}(3).

14. Separately, the TCPA bans making telemarketing calls without a do-not-call policy available upon

15.

demand. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)(1).!

The TCPA provides a private cause of action to persons who receive calls in violation of § 227(c) or

 

| See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017) (codifying a
June 26, 2003 FCC order).

3
Case 3:21-cv-00011-DCG Document1 Filed 01/19/21 Page 4of 13

a regulation promulgated thereunder. 47 U.S.C. § 227(c)(5).

16. According to findings of the FCC, the agency vested by Congress with authority to issue regulations
implementing the TCPA, automated or prerecorded telephone calls are a greater nuisance and
invasion of privacy than live solicitation calls and can be costly and inconvenient.

17. The FCC also recognizes that “wireless customers are charged for incoming calls whether they pay
in advance or after the minutes are used.” In re Rules and Regulations Implementing the Tel.
Consumer Prot. Act of 1991, 18 FCC Red. 14014, 14115 4 165 (2003).

18. The FCC requires “prior express written consent” for all autodialed or prerecorded telemarketing
robocalls to wireless numbers and residential lines. In particular:[A] consumer’s written consent to
receive telemarketing robocalls must be signed and be sufficient to show that the consumer: (1)
received clear and conspicuous disclosure of the consequences of providing the requested consent,
ie., that the consumer will receive future calls that deliver prerecorded messages by or on behalf of a
specific seller; and (2) having received this information, agrees unambiguously to receive such calls
at a telephone number the consumer designates. In addition, the written agreement must be obtained
without requiring, directly or indirectly, that the agreement be executed as a condition of purchasing
any good or service.

19. In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC
Red. 1830, 1844 { 33 (2012) (footnote and internal quotation marks omitted). FCC regulations
“generally establish that the party on whose behalf a solicitation is made bears ultimate
responsibility for any violations.” Jn the Matter of Rules and Regulations Implementing the Tel.
Consumer Prot. Act of 1991, 10 FCC Red. 12391, 12397 { 13 (1995).

20. The FCC confirmed this principle in 2013, when it explained that “a seller ... may be held
vicariously liable under federal common law principles of agency for violations of either section

4
21.

22.

23.

24.

25.

Case 3:21-cv-00011-DCG Document1 Filed 01/19/21 Page 5of13

227(b) or section 227(c) that are committed by third-party telemarketers.” In the Matter of the Joint
Petition Filed by Dish Network, LLC, 28 FCC Red. 6574, 6574 § 1 (2013).

Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 951 —
52 (9th Cir. 2009).

A corporate officer involved in the telemarketing at issue may be personally liable under the TCPA.
E.g., Jackson Five Star Catering, Inc. v. Beason, Case No. 10-10010, 2013 U.S. Dist. LEXIS
159985, at *10 (E.D. Mich. Nov. 8, 2013) (“{MlJany courts have held that corporate actors can be
individually liable for violating the TCPA where they had direct, personal participation in or
personally authorized the conduct found to have violated the statute.” (internal quotation marks
omitted)); Maryland v. Universal Elections, 787 F. Supp. 2d 408, 415 — 16 (D. Md. 2011) (“If an
individual acting on behalf of a corporation could avoid individual liability, the TCPA would lose
much of its force.”).

The Texas Business and Commerce Cede 305.053
The Texas Business and Commerce code has an analogous portion that is related to the TCPA and
was violated in this case.
The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or subchapter A

and seek $500 in statutory damages or $1500 for willful or knowing damages.

FACTUAL ALLEGATIONS

Plaintiff has been on the Do-Not-Call Registry since December 2007.

26. Defendants called and text Plaintiff’s cell phone at least 13 times from December 15, 2020 to

December 18, 2020.

27. Defendants use robocalls and telemarketers to market their professional legal services for Debt

5
28.

2).

30.

31.

Bos

33.

34.

35.

36.

37.

Case 3:21-cv-00011-DCG Document1 Filed 01/19/21 Page 6of13

Validation.

On December 15, 2020, Plaintiff Callier received an unsolicited call on his cell phone (915-383-4604)
from phone number 305-842-4914 a spoofed caller ID number.

Plaintiff answered and there was a long pause before an audible “beep” and the Plaintiff was
connected to a human being.

Plaintiff was connected to a female agent who asked the plaintiff questions about his debt status.
The female is an agent of Defendant Keeping, and through information and belief was a third-party
telemarketer and/or lead generator.

Plaintiff was then transferred to “Leonard” who solicitated Plaintiff for the Debt Validation services
of Defendant Litigation.

Plaintiff was in a meeting and informed Agent Leonard and needed to hang up the phone because
Plaintiff was in a meeting.

Plaintiff asked Leonard for his phone number and informed Leonard he would call him back if he
was interested in the services.

Leonard did not wait and called Plaintiff back from his cellular phone number (941) 226-8808 to
solicit Plaintiff for the legal services of Defendant Litigation on behalf of the collective Defendants.
Plaintiff did not need, or want, Defendants legal services, but told agent Leonard he did in order to
determine who was illegally soliciting the Plaintiff.

During the solicitation agent Leonard repeated multiple times an attorney would be handling the case
and representing the Plaintiff if he signed up for the Debt Validation services.

On December 15, 2020 Plaintiff received an email with a contract from

leonard@debtdissolution.com. Plaintiff opened the contract and discovered the party behind the

 

solicitation robocall was Defendant Litigation.
Case 3:21-cv-00011-DCG Document1 Filed 01/19/21 Page 7 of 13

38. Agent Leonard called Plaintiff four times on December 15 (3:43 PM, 3:51 PM, 4:24 PM, 4:32 PM),
twice on December 17 (1:57 PM and 1:58 PM) and again on December 18 (11:13 AM).

39. Agent Leonard sent Plaintiff a total of five solicitation texts three on December 18, 2020, another on
December 17, 2020, and one on December 15, 2020.

40. Defendants employ outrageous, aggressive, and illegal sales techniques that violate multiple federal
laws and state consumer statutes and ethical practices for the solicitation of legal services.

41. Defendants and their agents and co-conspirators amassed lists of thousands of potential customers
from public records, and data aggregators and then sent phone calls using artificial or prerecorded
voice messages en masse to market their products.

42. Defendants participated in, facilitated, directed, authorized, knew of or willfully ignored the
unlawful robocalling, while knowing facts that required a reasonable person to investigate further,
and approved, and ratified the conduct of their employees, agents, and co-conspirators to engage in
the false and misleading sales practices and unlawful robocalling.

43. Plaintiff never consented to receive the calls alleged herein. Plaintiff had no relationship with
Defendants prior to the calls and texts alleged herein.

44, Each and every telemarketer the Plaintiff spoke with failed to properly identify themselves and the
parties they were calling on behalf of.

45. Each and every call was placed without the maintenance of an internal do-not-call policy. Each and
every call failed to identify the telemarketers and parties they were calling on behalf of. Each and
every call was placed without training their agents/employees on the use of an internal do-not-call
policy.

46. Mr. Callier has limited data storage capacity on his cellular telephone. Incoming telemarketing calls

consumed part of this capacity.
Case 3:21-cv-00011-DCG Document1 Filed 01/19/21 Page 8 of 13

47. No emergency necessitated the calls

48. None of the defendants ever sent Mr. Callier any do-not-call policy.

49. On information and belief, the Defendants did not have a written do-not-call policy while it was
sending Mr. Callier the unsolicited calls,

50. On information and belief, the Defendants did not train its agents who engaged in telemarketing on
the existence and use of any do-not-call list.

VICARIOUS LIABILITY OF THE SELLERS

51. These parties are vicariously liable under the theories of actual authority, apparent authority, and
ratification, and as well as liable because any other result would impair the underlying purpose of the
TCPA.

52. The Defendant Litigation is the liable party as the direct beneficiary of the illegal telemarketing calls
as they stood to gain the Plaintiff as a client and quoted the Plaintiff their services in debt validation.

53. The email shows that the beneficial party who were gaining customers was Defendant Litigation.

54. Defendant Litigation authorized a third-party telemarketer to generate prospective customers.
Defendant Litigation hired a third-party to promote its products and services. Defendant’s
integration of robocalling into its sales process was so seamless that it appeared to an outside party
like Plaintiff that the third-party telemarketer was the telemarketing department of Defendant
Litigation.

THE SELLERS SHOULD BE HELD LIABLE TO UPHOLD THE
DETERRENT EFFECT AND PURPOSE OF THE TCPA

55. As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers should be held
liable for their violations of the TCPA. Courts have looked at the purpose of the TCPA and found
that not holding the sellers liable through vicarious liability would undermine the purpose of the

8
Case 3:21-cv-00011-DCG Document1 Filed 01/19/21 Page 9of13

TCPA.

INJURY, HARM, DAMAGES, and ACTUAL DAMAGES
AS A RESULT OF THE CALLS

56. Defendant’s calls harmed the Plaintiff by causing the very harm that Congress sought to prevent—a
“nuisance and invasion of privacy.”

57. Defendant’s calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's rights and
interests in Plaintiff's cellular telephone.

58. Defendant’s calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's rights and
interests in Plaintiffs cellular telephone line.

59. Defendant’s calls harmed the Plaintiff by intruding upon Plaintiff’s seclusion.

60. The Plaintiff has been harmed, injured, and damages by the calls including, but not limited to:

¢ Reduced Device Storage space

¢ Reduced data plan usage

¢ Invasion of privacy

* More frequent charging of my cell phone resulting in reduced enjoyment and usage of my cell phone

The Plaintiff's cell phone is a residential number

61. The calls were to the Plaintiff's cellular phone 915-383-4604 which is the Plaintiff's personal cell
phone that he uses for personal, family, and household use. The Plaintiff maintains no landline
phones at his residence and has not done so for at least 15 years and primarily relies on cellular
phones to communicate with friends and family. The Plaintiff also uses his cell phone for navigation
purposes, sending and receiving emails, timing food when cooking, and sending and receiving text
messages. The Plaintiff further has his cell phone registered in his personal name, pays the cell

9
Case 3:21-cv-00011-DCG Document1 Filed 01/19/21 Page 10 of 13

phone from his personal accounts, and the phone is not primarily used for any business purpose.
Violations of the Texas Business and Commerce Code 305.053
62. The actions of the defendants violated the Texas Business and Commerce Code 305.053 by placing
automated calls to a cell phone which violate 47 USC 227(b). The calls by the defendants violated
Texas law by placing calls with a pre-recorded message to a cell phone which violate 47 USC
227(c)(5) and 47 USC 227(d) and 47 USC 227(d)(3) and 47 USC 227(e).
63. The calls by the defendants violated Texas law by spoofing the caller ID’s per 47 USC 227(e) which

in turn violates the Texas statute

FIRST CLAIM FOR RELIEF
(Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))
(Against All Defendants)

1. Mr. Callier realleges and incorporates by reference each and every allegation set forth in
the preceding paragraphs.

2. The foregoing acts and omissions of Defendants and/or their affiliates or agents
constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by making non-emergency
telemarketing robocalls to Mr. Callier’s cellular telephone number without his prior express written
consent.

3. Mr. Callier is entitled to an award of at least $500 in damages for each such violation. 47
U.S.C. § 227(b)(3)(B).

4, Mr. Callier is entitled to an award of up to $1,500 in damages for each such knowing or

willful violation. 47 U.S.C. § 227(b)(3).

10
Case 3:21-cv-00011-DCG Document1 Filed 01/19/21 Page 11 of 13

5. Mr. Callier also seeks a permanent injunction prohibiting Defendants and their affiliates
and agents from making non-emergency telemarketing robocalls to cellular telephone numbers without

the prior express written consent of the called party.

SECOND CLAIM FOR RELIEF

(Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

(Against All Defendants)
6. Mr. Callier realleges and incorporates by reference each and every allegation set forth in
the preceding paragraphs.
7. The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of FCC regulations by making telemarketing solicitations despite lacking:

a. a written policy, available upon demand, for maintaining a do-not-call list, in
violation of 47 C.F.R. § 64.1200(d)(1);?

b. training for the individuals involved in the telemarketing on the existence of and
use of a do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(2);? and,

C. in the solicitations, the name of the individual caller and the name of the person or
entity on whose behalf the call is being made, in violation of 47 C.F.R. § 64.1200(d)(4).*

8. Mr. Callier is entitled to an award of at least $500 in damages for each such violation. 47

U.S.C. § 227(c)(5\(B).

 

2 See id. at 425 (codifying a June 26, 2003 FCC order).

3 See id. at 425 (codifying a June 26, 2003 FCC order).

4 See id. at 425 — 26 (codifying a June 26, 2003 FCC order).
iN
Case 3:21-cv-00011-DCG Document1 Filed 01/19/21 Page 12 of 13

9. Mr. Callier is entitled to an award of up to $1,500 in damages for each such knowing or
willful violation. 47 U.S.C. § 227(c)(5).

10. Mr. Callier also seeks a permanent injunction prohibiting Defendants and their affiliates
and agents from making telemarketing solicitations until and unless they (1) implement a do-not-call list
and training thereon and (2) include the name of the individual caller and AFS’s name in the

solicitations.
THIRD CLAIM FOR RELIEF

(Violations of The Texas Business and Commerce Code 305.053)

11. Mr. Callier realleges and incorporates by reference each and every allegation set forth in
the preceding paragraphs.

12. The foregoing acts and omissions of Defendants and/or their affiliates or agents
constitute multiple violations of the Texas Business and Commerce Code 305.053, by making non-
emergency telemarketing robocalls to Mr. Callier’s cellular telephone number without his prior express
written consent in violation of 47 USC 227 et seq. The Defendants violated 47 USC 227(d) and 47 USC
227(d)(3) and 47 USC 227(e) by using an ATDS that does not comply with the technical and procedural
standards under this subsection.

13. | Mr. Callier is entitled to an award of at least $500 in damages for each such violation.
Texas Business and Commerce Code 305.053(b)

14. Mr. Callier is entitled to an award of up to $1,500 in damages for each such knowing or

willful violation. Texas Business and Commerce Code 305.053(c).

12
Case 3:21-cv-00011-DCG Document1 Filed 01/19/21 Page 13 of 13

IV. PRAYER FOR RELIEF

WHEREFORE, Plaintiff BRANDON CALLIER prays for judgment against the defendants
jointly and severally as follows:

A. Leave to amend this Complaint to name additional DOESs as they are identified and to
conform to the evidence presented at trial;

B. A declaration that actions complained of herein by Defendants violate the TCPA and
Texas state law;

C. An injunction enjoining Defendants and their affiliates and agents from engaging in the
unlawful conduct set forth herein;

D. An award of $3000 per call in statutory damages arising from the TCPA intentional
violations jointly and severally against the corporation and individual for at least 13 calls.

E. An award of $1,500 in statutory damages arising from violations of the Texas Business
and Commerce code 305.053

F. An award to Mr. Callier of damages, as allowed by law under the TCPA;

G. An award to Mr. Callier of interest, costs and attorneys’ fees, as allowed by law and
equity

H. Such further relief as the Court deems necessary, just, and proper.

January 19, 2021 Respectfully Submitted,

Brandon Callier
Plaintiff, Pro Se
6336 Franklin Trail
El Paso, TX 79912
915-383-4604

13
